Citation Nr: 1739543	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 N. Breitbach, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1961 to September 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Oakland, California. 

In the June 2011 decision, the RO granted service connection for the Veteran's right ear hearing loss with a noncompensable evaluation, effective June 22, 2010. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's left ear hearing loss was incurred during service.

2.  The evidence is in equipoise as to whether the Veteran's tinnitus was incurred during service.


CONCLUSIONS OF LAW

1.  The requirements for establishing entitlement to service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 

2.  The requirements for establishing entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for left ear hearing loss and tinnitus constitutes a full grant of benefits, no further action is required to comply with VA's duties to notify and assist.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from a personal injury suffered or disease contracted during active military service, or for aggravation of a preexisting injury suffered or disease contracted during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.309(a), service connection for hearing loss and tinnitus (organic diseases of the nervous system) based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.

In determining whether service connection is warranted for a disability, the VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The evidence of record shows that the Veteran has a current left ear hearing loss disability as defined by the VA. 38 C.F.R. § 3.385. A May 2011 VA examiner diagnosed the Veteran with normal sloping to a severe high-frequency sensorineural hearing loss of combined types. The May 2011 VA audiological examination report shows the Veteran has puretone thresholds of 60 decibels or greater in the 2000, 3000, and 4000 Hertz thresholds, meeting the VA's requirements for a current left ear hearing loss disability. 38 C.F.R. § 3.385. Further, at the VA audiological examination, the Veteran's speech recognition score on the Maryland CNC Test was 88 percent in the left ear, meeting the VA's requirements for a current left ear hearing loss disability. 38 C.F.R. § 3.385.

The Veteran also has a current tinnitus disability. A June 2010 private audiologist noted the Veteran's complaints of tinnitus for 42 years, and the May 2011 VA examiner noted the Veteran's complaints of tinnitus.  The Veteran is competent to describe and self-diagnose tinnitus, as the manifestations of the condition are readily observable to even a lay person. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

The Veteran contends he was exposed to acoustic trauma in service. In particular, in his June 2011 notice of disagreement, the Veteran contended he was onboard the USS Bache for approximately three months during refurbishing and that he operated heavy equipment and manually chipped paint in confined locations onboard the ship. The Veteran also contends he was involved in gunnery exercises that lasted two to three days to three weeks at a time. The Veteran's DD-214 confirms the Veteran was stationed on the USS Bache at the time of discharge from active duty. The DD-214 is silent as to the Veteran's military occupational specialty and the Veteran's full personnel records have not been associated with the claims file. However, the Veteran is competent to report about the noise exposure he had during service. Additionally, his reports have been consistent throughout the appeal period.  Therefore, the Board finds his statements regarding in-service noise exposure to be credible.  The Veteran has therefore met the in-service injury or event requirement with regard to these claims. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

As to whether the Veteran's left ear hearing loss and tinnitus are related to service, there are conflicting medical opinions. The May 2011 VA examiner stated that the Veteran's current hearing loss and tinnitus were less likely than not directly due to military noise exposure. In regards to the Veteran's hearing loss, the examiner cited to 1961 service entrance examination and 1967 reserve service audiological examination that illustrate mild hearing loss in the right ear in 1967 but no significant threshold shift between the 1961 and 1967 evaluations. In addition, the VA examiner stated research studies show that hazardous noise exposure has an immediate effect on hearing and does not have a delayed onset, nor is progressive or cumulative.  

In regards to the Veteran's tinnitus, the VA examiner stated there is no mention of tinnitus in the Veteran's service treatment records. 

In contrast, in a June 2010 private opinion, audiologist R.M. noted the Veteran had bilateral hearing loss that is just as likely as not to be at least partially caused by military noise exposure while on bridge during four weeks of gunnery on and off each day. R.M. also indicated that he had approximately three years of post-service noise exposure from working in a mill; however, he wore hearing protection during that time.  R.M. also stated the Veteran has had tinnitus for 42 years. 

The Board places equal weight of probative value on the June 2010 private opinion and the May 2011 VA opinion.  Therefore, as the record contains medical opinions both for and against the Veteran's claims, the Board finds that the evidence of record is in equipoise as to whether there is a nexus between the Veteran's current left ear hearing loss and tinnitus and military service.  In such cases, all reasonable doubt is resolved in favor of the Veteran. As such, service connection for left ear hearing loss and tinnitus are granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


